Title: Thomas Jefferson to Hugh Nelson, 7 February 1820
From: Jefferson, Thomas
To: Nelson, Hugh


					
						Dear Sir
						
							Monticello
							Feb. 7. 20
						
					
					I recieved last night your favor of the 2d and fearing that mr Calvo may be waiting an answer, I hasten to give it. the first application of our funds must be to the buildings for the reception of the Professors and students. this will occupy them a considerable time yet. till their  accomplishment no appointment of Professors will be made.
					I thank you for your information on the progress & prospects of the Missouri question. it is the most portentous one which ever yet threatened our Union. in the gloomiest moment of the revolutionary war I never had any apprehensions equal to what I feel from this source.
					I observe you are loaded with petitions from the Manufacturing, commercial & agricultural interests, each praying you to sacrifice the others to them. this proves the egotism of the whole and happily balances their cannibal appetite to eat one another. the most perfect confidence in the wisdom of Congress, leaves me without a fear of the result. I do not know whether it is any part of the petitions of the farmers that our citizens shall be restrained to eat nothing but bread, because that can be made here. but this is the common spirit of all their petitions. my ill-health has obliged me to retire from all public concerns. I scarcely read a newspaper. I cannot therefore tell you what is adoing in the state. but this you will get fully from others. I will therefore add only the assurances of my great & friendly esteem and respect.
					
						
							Th: Jefferson
						
					
				